1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     STEVEN FLOYD VOSS,                                  Case No. 3:19-cv-00030-RCJ-WGC

10                                      Petitioner,                     ORDER
             v.
11
      SECOND JUDICIAL DISTRICT COURT,
12    et al.,

13                                  Respondents.

14
            Petitioner Steven Floyd Voss has submitted a petition for a writ of mandamus
15
     and has now paid the filing fee (see ECF Nos. 1-1, 4). Voss asks this court to direct the
16
     Second Judicial District Court of Washoe County, Nevada to vacate a 1996 judgment of
17
     conviction and to prohibit that court from resentencing him. However, this court lacks
18
     jurisdiction to issue a writ of mandamus to a state court. Demos v. United States Dist.
19
     Court for the E. Dist. of Wash., 925 F.2d 1160, 1161 (9th Cir. 1991). Accordingly, this
20
     petition is dismissed for lack of jurisdiction. The court will not issue a certificate of
21
     appealability, as reasonable jurists would not debate the dismissal of this petition.
22
            The court also notes that the Nevada Court of Appeals granted Voss’ state
23
     petition for writ of mandamus and instructed the state district court to resentence Voss
24
     and enter an amended judgment of conviction in state case no. CR96-15814. Nevada
25
     Court of Appeals Case No. 74227.
26
            IT IS THEREFORE ORDERED that the Clerk shall detach and file the petition for
27
     writ of mandamus (ECF No. 1-1).
28
                                                      1
1
            IT IS FURTHER ORDERED that the petition is DISMISSED.
2
            IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
3
            IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and
4
     close this case.
5

6
           DATED: This 7th day of October, 2019.
7           DATED: 3 October 2019.

8

9                                                      ROBERT C. JONES
                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
